U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commissions file number 0-27609 REGATTA CAPITAL PARTNERS, INC. (Exact name of small business issuer as specified in its charter) MARYLAND 20-4550082 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 222 Milwaukee Street, Suite 304 Denver, CO (Address of principal executive offices) (Zip Code) Telephone (303) 329-3479 (Issuer's telephone number) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of the registrant's Common Stock, $.001 par value, outstanding as ofNovember 8, 2010 was 1,330,591 shares. ITEM 1. FINANCIAL STATEMENTS Page Balance Sheets at September 30, 2010 (unaudited) andDecember 31, 2009 2 Statements of Operations for the three months ended September 30, 2010 and 2009 (unaudited) 3 Statements of Operations for the nine months ended September 30, 2010 and 2009 (unaudited) 4 Statements of Cash Flows for the nine months endedSeptember 30, 2010 and 2009(unaudited) 5 Notes to Condensed Financial Statements 6 REGATTA CAPITAL PARTNERS, INC. (A Development Stage Company) BALANCE SHEETS Sept 30, (Unaudited) December 31, (See Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Total assets $ $ LIABILITIES ANDSHAREHOLDERS' (DEFICIT) Current Liabilities Accrued expenses $ $ Accounts payable, related parties Total liabilities (all current) Shareholders'(deficit): Common stock, no par value; authorized 25,000,000 shares; 1,330,591 shares issued and outstanding. Additional paid-in capital Accumulated deficit during development stage ) ) Total shareholders' (deficit) ) ) Total liabilities and shareholders' (deficit) $ $ The accompanying notes are an integral part of these financial statements. 2 REGATTA CAPITAL PARTNERS, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) For the three months ended Sept 30, For the three months ended Sept 30, Operating Expenses: Stock option - - General and administrative expenses Total Operating Expenses Other Income and (Expense): Impairment loss (Note 1) - - Miscellaneous income - - Interest income - - Total Other Income and (Expense) - - Net (loss) before income tax provision $ ) $ ) Income tax provision - - Net (loss) $ ) $ ) Basic and diluted net (loss) per share $Nil $Nil Weighted average shares of common common stock outstanding The accompanying notes are an integral part of these financial statements. 3 REGATTA CAPITAL PARTNERS, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) For the nine months ended Sept 30, For the nine months ended Sept 30, Sept. 20, 1996 (Inception) through Sept 30, Operating Expenses: Stock option - - General and administrative expenses Total Operating Expenses Other Income and (Expense): Impairment loss (Note 1) - - ) Miscellaneous income - - Interest income - - Total Other Income and (Expense) - - Net (loss) before income tax provision $ ) $ ) $ ) Income tax provision - - ) Net (loss) $ ) $ ) $ ) Basic and diluted net (loss) per share $Nil $Nil $ ) Weighted average shares of common common stock outstanding The accompanying notes are an integral part of these financial statements. 4 REGATTA CAPITAL PARTNERS, INC. (A Development Stage Company) STATEMENTSOF CASH FLOWS (Unadited) Sept. 20, 1996 For the nine For the nine (Inception) months ended months ended through Sept 30, Sept 30, Sept 30, Cash flows from operating activities: Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net (loss) to cash used in operating activities: Stock based compensation - - Stock options expense - - Impairment loss - - Increase (decrease) in accounts payable and accrued expenses ) ) Cash (used in) operating activities ) ) ) Cash flows from financing activities: Contributed capital - - Advances from related parties Repayments to related parties - - ) Sale of common stock - - Cash provided by financing activities Increase (decrease) in cash and cash equivalents - - Cash at beginning of period - Cash at end of period $ $ $ Interest paid $
